 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JANIESE VOID-BROWN,                                     Case No.: 2:19-cv-00286-APG-VCF

 4           Plaintiff                                Order (1) Modifying in Part and Accepting
                                                       in Part the Report and Recommendation
 5 v.                                                   and (2) Denying as Moot the Amended
                                                      Application for Leave to Proceed in Forma
 6 FEDERAL BUREAU OF                                     Pauperis, and (3) Denying Motion for
   INVESTIGATION, et al.,                                       Preliminary Injunction
 7
        Defendants                                                 [ECF Nos. 6, 7, 14]
 8

 9         On April 1, 2019, Magistrate Judge Ferenbach recommended that plaintiff Janiese Void-

10 Brown’s application for leave to proceed in forma pauperis be denied as incomplete and that her

11 amended complaint be dismissed for failure to state a claim. ECF No. 7. Following Judge

12 Ferenbach’s order, Void-Brown paid the $400 filing fee, but she did not timely file an objection

13 to Judge Ferenbach’s report and recommendation. ECF No. 8.

14         Because Void-Brown has paid the filing fee, her amended application for leave to

15 proceed in forma pauperis (ECF No. 6) is moot. I therefore modify Judge Ferenbach’s report

16 and recommendation to deny the application as moot. See 28 U.S.C. § 636; LR IB 3-1. I accept

17 Judge Ferenbach’s recommendation that the amended complaint (ECF No. 5) be dismissed for

18 failure to state a claim.

19         I grant Void-Brown leave to amend to cure the defects identified in Judge Ferenbach’s

20 report and recommendation. The second amended complaint must be a complete document in

21 and of itself and will supersede the amended complaint in its entirety. Any allegations, parties,

22 or requests for relief from prior papers that are not carried forward in the second amended

23 complaint will no longer be before the court.
 1         IT IS THEREFORE ORDERED that Judge Ferenbach’s report and recommendation

 2 (ECF No. 7) is modified in part and accepted in part. The report and recommendation is

 3 modified to reflect that the plaintiff’s application for leave to proceed in forma pauperis (ECF

 4 No. 6) is DENIED as moot. The report and recommendation’s conclusion that the amended

 5 complaint fails to state a claim is accepted. The complaint (ECF No. 1-2) and the amended

 6 complaint (ECF No. 5) are therefore DISMISSED.

 7         IT IS FURTHER ORDERED that on or before July 18, 2019, plaintiff Janiese Void-

 8 Brown may file a second amended complaint curing the deficiencies identified in Judge

 9 Ferenbach’s report and recommendation. Failure to file a second amended complaint by that

10 date will result in dismissal with prejudice.

11         IT IS FURTHER ORDERED that because there is no operative complaint at this time,

12 plaintiff Janiese Void-Brown’s motion for preliminary injunction (ECF No. 14) is DENIED

13 without prejudice.

14         DATED this 18th day of June, 2019.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23



                                                    2
